DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on July 28, 2022. 

Status of Claims
Claims 12, 17 and 21 have been amended. Claims 1-11 have been cancelled. No new claim has been added. Claims 12-22 are pending. Claims 12-22 are examined herein. 

Response to Amendments 
The Drawings, Specification and Amendments to the Claims all filed 07/28/2022 have been entered.  The minor informalities have been addressed by amendments and objections to Drawings, Specification and claims 12, 17, 21 and 22 thereto are withdrawn accordingly.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/28/2022 have been fully considered. 
Applicant argues that the claim 1 as amended and its dependent claims, are not anticipated by or prima facie obvious over cited prior art(s), Prince et al. (WO 2017/203112 A1, Prince et al. US 2020/0318896 A1 as an English translation) and Mitariten (US 2013/0108531 A1).  Applicant argues that: Prince et al. '112 explicitly states that feed gas stream (1) comprises between "3 and 50% nitrogen and oxygen". Then immediately states that purification by adsorption is performed on this gas "in order to lower the water and carbon dioxide concentration". (para 0076) The skilled artisan reviewing Prince et al '112 would be forced to consider that perhaps this known and clearly identified oxygen component was not removed for a technical reason. Prince et al. '112 then states that the "distillation thus produces two streams: a methane enriched stream (20), bottom of the distillation column and a methane depleted stream (23) that is rich in O2 and N2 at the head of the column." (para 0082, emphasis added). Again, one of ordinary skill in the art might wonder if this oxygen remains within the system for a purpose. Prince et al. '112 then states that "the stream (24) leaving the exchanger is used to regenerate the purification unit (2) and to produce stream (25), which is then treated for burning the residual methane in an oxidizer." (para 0089, emphasis added) Thus, the oxygen is not removed in the pre-treatment unit of Prince et al. '112 for an intended purpose. Adding the functionality of Mitariten '531 to remove this oxygen at the start of the process cycle would frustrate the intended purpose of Prince et al. '112. Therefore, the skilled artisan would find no motivation to combine these two references. See Remarks, pages 5-6, filed 07/28/2022.
In response, the examiner respectfully disagrees.  It is first noted that Applicants have presented numerous arguments against the references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants have not provided any evidence that (i) the references are non-analogous, (ii) that the combined references fail to disclose all claim limitations, or (iii) that the results are new or unexpected compared with the results disclosed by the combined references.  Therefore, the arguments against the individual references are not considered persuasive.  
As discussions presented in the Office action dated 04/29/2022 (see pages 4-7), Prince discloses a process and device for cryogenic separation of a stream containing methane, carbon dioxide, nitrogen and/or oxygen and more generally air gases, for producing a methane enriched stream (paragraph [0001]; Fig. 2 – Fig. 4; paragraphs [0076]-[0090]). 
Regarding the presence of oxygen in the methane enriched stream, Prince discloses that: in order to produce a methane enriched stream, it is necessary to remove the carbon dioxide, nitrogen and oxygen impurities to a level such that the methane enriched stream thus produced can be used as natural gas, liquefied natural gas or vehicle fuel. Depending on the uses indicated, the required impurity level can vary.  Just the same, a typical target for these impurities in the methane enriched stream is: under 2 % by mole carbon dioxide, under 1 % oxygen and under 1% nitrogen (paragraph [0006]).  In addition, Prince discloses the presence of oxygen at a certain lever causes an explosion (paragraph [0011]). Prince discloses a step that a stream enriched in oxygen and nitrogen compared to the feed stream is drawn off from the distillation column in the overall context of the cryogenic separation process (pages 4-5, claim 1). In light of teachings from the teachings of Prince, there is a strong direction of removing oxygen from the gas mixture, thereby prevent an explosion in operating the cryogenic separation process.  
Prince does not explicitly disclose the steps of removing oxygen gas along with the carbon dioxide in the pre-treatment unit (2, Fig. 2). 
The Mitariten reference was introduced in order to cure the shortfalls of the Prince. 
Mitariten discloses a method for purifying a natural gas stream by removing carbon dioxide and oxygen through a multi-stage separation (Abstract).  Mitariten discloses a novel process for removing impurities from a natural gas stream to yield a final desirable product stream (paragraph [0011]) and further discloses an embodiment of Fig. 2A depicting the bulk removal of CO2 by non-membrane gas separation means, followed by the partial removal of the residual CO2, and O2, in a Stage Two membrane and a further removal of CO2, and O2, in a Stage Three membrane, wherein the permeate from the Stage Three membrane is recycled back to the main feed of a contaminated natural gas stream (Fig. 2A; paragraph [0014]).
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Mitariten reference is reasonably pertinent to the problem of the steps of removing oxygen gas along with the carbon dioxide in the pre-treatment unit (2, Fig. 2) in the overall context of a process for cryogenic separation of a stream containing methane, carbon dioxide, nitrogen and/or oxygen as recited in the claimed invention with motivations that (1) this involves application of a known process step and conducting a process for removing oxygen along with carbon dioxide in pre-treatment of natural gas (or methane containing biogas) to improve a known process for a production of a purified gas enriched in methane to yield predictable results and (2) Mitariten discloses a process embodiment of depicting the bulk removal of CO2 by non-membrane gas separation means, followed by the partial removal of the residual CO2, and O2, in a Stage Two membrane and a further removal of CO2, and O2, in a Stage Three membrane (Fig. 2A; paragraph [0014]), consequently, the Mitariten reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Prince, in view of Mitariten, one skilled in the art would reasonably design/operate the process taught by Prince by including steps of removing oxygen gas along with the carbon dioxide in the pre-treatment unit (2, Fig. 2) as taught by Mitariten, based on the motivation(s) set forth above. Moreover, this does not necessarily alter Prince's the principles of operation, because there is a strong direction of removing oxygen from the gas mixture, thereby prevent an explosion in operating the cryogenic separation process.  
It is the examiner’s position that applicants’ arguments/evidences had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments/evidence are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 12-22 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. (WO 2017/203112 A1, all citations from the US PGPUB to Prince et al. US 2020/0318896 A1 as an English translation, hereinafter “Prince”), in view of Mitariten (US 2013/0108531 A1).
In regard to claims 12, 14, 15 and 19, Prince discloses a process and device for cryogenic separation of a stream containing methane, carbon dioxide, nitrogen and/or oxygen and more generally air gases, for producing a methane enriched stream (paragraph [0001]). Prince discloses the process comprises (Fig. 2 – Fig. 4; paragraphs [0076]-[0090]):
(i) Introducing a feed gas stream into a pre-treatment unit (2, Fig. 2; paragraph [0076]) thereby partially separating a CO2 stream and producing a CO2-depleted gas stream (3, Fig. 2) which is then cooled and condensed through a series of heat exchangers (4 and 6, Fig. 2). Since the CO2-depleted gas stream (3, Fig. 2) is condensed to a liquid phase through a series of heat exchangers (4 and 6, Fig. 2), one skilled in the art would have reasonably expected the CO2-depleted gas stream (3, Fig. 2) is compressed to a pressure higher than the pressure leaving the pre-treatment unit (2, Fig. 2).
(ii) Introducing the CO2-depleted gas stream (7 [Wingdings font/0xE0] 9 [Wingdings font/0xE0] 10, Fig. 2) to cryogenic separation in a distillation column (11, Fig. 2) to separate a nitrogen stream (top gas stream leaving the distillation column 11, Fig. 2).
(iii) Recovering a pressurized CH4-enriched stream (20, Fig. 2).  The CO2-depleted gas stream (7 [Wingdings font/0xE0] 9 [Wingdings font/0xE0] 10, Fig. 2) is pumped into the distillation column (11, Fig. 2) at a certain pressure.
(iv) A nitrogen stream (13, Fig. 2) is injected into the CO2-depleted gas stream at a junction point (16, Fig. 2) 7 [Wingdings font/0xE0] 9 [Wingdings font/0xE0] 10, Fig. 2) by pumping the CO2-depleted
gas stream) at a pressure prior to introduction into the distillation column (11, Fig. 2) which meets the limitation “when the molar concentration of nitrogen of the CO2-depleted gas stream is less than a predetermined threshold, nitrogen is injected prior to introduction into the
distillation column, in order that the stream introduced into said column has a molar concentration of nitrogen at least equal to said predetermined threshold” as recited. In addition, this also renders the recited limitation in claim 14 obvious since the combined stream is considered to contain an “optimal” amount of nitrogen therein. 
But Prince does not explicitly disclose the steps of (1) removing oxygen gas along with the carbon dioxide in the pre-treatment unit (2, Fig. 2); and (2) the pressure range of the CO2-depleted gas stream (3, Fig. 2) P1 in step (i) (as recited in claims 12 and 15), the plate number in the distillation column (11, Fig. 2), and the pumping pressure of the CO2-depleted gas stream into the distillation column (11, Fig. 2) in step (iii) (as recited in claims 12 and 19).
Regarding the limitation of removing oxygen gas along with the carbon dioxide in the pre-treatment unit, Mitariten discloses a method for purifying a natural gas stream by removing carbon dioxide and oxygen through a multi-stage separation (Abstract).  Mitariten discloses a novel process for removing impurities from a natural gas stream to yield a final desirable product stream (paragraph [0011]) and further discloses an embodiment of Fig. 2A depicting the bulk removal of CO2 by non-membrane gas separation means, followed by the partial removal of the residual CO2, and O2, in a Stage Two membrane and a further removal of CO2, and O2, in a Stage Three membrane, wherein the permeate from the Stage Three membrane is recycled back to the main feed of a contaminated natural gas stream (Fig. 2A; paragraph [0014]).
It is noted that both the Prince and Mitariten references direct the purification of methane containing gas (e.g., natural gas or biogas) by removing carbon dioxide and/or oxygen.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Prince to provide the step of removing CO2 further comprises the step of removing oxygen gas in the pre-treatment step as taught by Mitariten, because (1) this involves application of a known process step and conducting a process for removing oxygen along with carbon dioxide in pre-treatment of natural gas (or methane containing biogas) to improve a known process for a production of a purified gas enriched in methane to yield predictable results and (2) Mitariten discloses a process embodiment of depicting the bulk removal of CO2 by non-membrane gas separation means, followed by the partial removal of the residual CO2, and O2, in a Stage Two membrane and a further removal of CO2, and O2, in a Stage Three membrane (Fig. 2A; paragraph [0014]).
Regarding the limitation of the pressure range of the CO2-depleted gas stream (3, Fig. 2) P1 in step (i) (as recited in claims 12 and 15), the plate number in the distillation column (11, Fig. 2), and the pumping pressure P2 of the CO2-depleted gas stream into the distillation column in step (iii) (11, Fig. 2) (as recited in claims 12 and 19), although Prince, in view of Mitariten, does not explicitly discloses the recited pressure ranges and plate number, the claimed pressure ranges and plate number would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize purification activity and utility taking into consideration the operational parameters of the biogas purification operation (time, temperature, pressure, throughput) through a cryogenic distillation operation, the geometry of the purification unit and distillation column, the physical and chemical make-up of the feedstock gases well as the nature of the purified gas end-products. 

In regard to claim 13, Prince discloses the CO2-depleted gas stream (3, Fig. 2) is introduced into upper portion of the distillation column (11, Fig. 2). As set forth above, though Prince does not explicitly discloses the recited location of feeding the CO2-depleted gas stream and real plate number, the claimed location of feeding the CO2-depleted gas stream and real plate number would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize purification activity and utility taking into consideration the operational parameters of the biogas purification operation (time, temperature, pressure, throughput), the geometry of the purification unit and distillation column, the physical and chemical make-up of the feedstock gases well as the nature of the purified gas end-products. 

In regard to claim 16, Prince discloses a typical target for these impurities in the
methane enriched stream is under 2 % by mole carbon dioxide (paragraph [0006]).  Therefore, one skilled in the art would have reasonably expected the CO2-depleted gas stream comprises less than 2 mol% carbon dioxide which renders the recited CO2 concentration obvious. 

In regard to claim 17, Prince discloses the water must be removed prior to the cryogenic separation using the distillation column (11, Fig. 2) (paragraph [0047]) which renders the limitation obvious. 

In regard to claim 18, Mitariten discloses a process for removing impurities from a natural gas stream to yield a final desirable product stream (paragraph [0011]), and further discloses an embodiment of Fig. 2A depicting the bulk removal of CO2 by non-membrane gas separation means, followed by the partial removal of the residual CO2, and O2, in a Stage Two membrane and a further removal of CO2, and O2, in a Stage Three membrane (Fig. 2A; paragraph [0014]) which reads upon the recited limitation. 

In regard to claim 20, Prince discloses the CO2-depleted gas stream (7, Fig. 2) is depressurized through a decompression member (8, Fig. 2) prior to being injected into the distillation column (11, Fig. 2) (paragraph [0078]).   Although Prince does not explicitly discloses the recited pressure range, the claimed pressure range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize purification activity and utility taking into consideration the operational parameters of the biogas purification operation (time, temperature, pressure, throughput), the geometry of the purification unit and distillation column, the physical and chemical make-up of the feedstock gases well as the nature of the purified gas end-products. 

In regard to claim 21, Prince discloses prior to the expansion, the CO2-depleted gas stream (3, Fig. 2) is at least partially condensed in a heat exchanger (4 and 6, Fig. 2).

In regard to claim 22, Prince discloses the CO2-depleted gas stream (3, Fig. 2) is at least partially condensed in a heat exchanger counter-current wise relative to the CH4-enriched stream 20. Fig. 2).  In addition, Prince discloses the CO2-depleted gas stream is flow counter-current wise with the nitrogen containing gas stream in the distillation column (Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772